Battle, J. The voluntary settlement or compromise of doubtful claims, made in good faith, without litigation, is highly favored and encouraged by the courts. The agreement to. abide by such a settlement, and the avoidance of the expense and annoyance of a suit at law, are a sufficient consideration to support the promise to pay the amount agreed upon. Courts will not investigate such settlements or compromises for the purpose of setting them aside, “it being sufficient if the parties entering into the compromise thought at the time that there was a question between them.” Burton v. Baird, 44 Ark. 556; 1 Parsons on Contracts (8 Ed.), 453. In this case there was a disagreement between Thomas Lee and Burton Swilling as to the amount of damages the former had suffered by failing to acquire the land the latter had undertaken to sell to him. The damages were variously estimated by many witnesses from $65 to $400. Swilling estimated them at $65 and Lee at $400. Through the intervention of arbitrators they compromised at $375, Swilling agreeing to pay and Lee to accept that amount in full settlement of’ their differences. Swilling delivered to Lee the notes sued on in part payment of that amount, leaving $50.80 unpaid, which he promised to pay. The notes were canceled by consent of both parties. Swilling is still owing Lee the $50.80 and six per cent, per annum interest theron from the 25th day of October, 1897. The settlement or compromise was entered into and made in good faith. Swilling testified that Lee took no advantage of him. He promised to pay the balance found owing by him to Lee. His promise is supported by a sufficient consideration, and is valid. The decree of the circuit court is therefore reversed, and the cause is remanded, with directions to the court to dismiss appellee’s complaint, and enter judgment against him in favor of Lee for the $50.80 and six per cent, per annum interest thereon from the 25th day of October, 1897.